                                                                                        th
                                                                  580 White Plains Rd - 5 Floor
                                                                  Tarrytown, New York 10591
                                                                  Main Tel: 914.750.5933
                                                                  Facsimile: 914.617.1522

                                                                  Direct Dial: 914.733.7790
                                                                  E-Mail: fwilmer@kphwlaw.com

                                                                  November 13, 2019
Via ECF

Hon. Ona T. Wang, United States Magistrate Judge
United States District Court
Southern District of New York
                                                             Memo Endorsed
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 20D
New York, NY 10007-1312

              Re:     Lori Ostenfeld v. Newsela, Inc. and Matthew Gross, Individually
                      Case No.: 1:19-cv-06653-LTS-OTW

Dear Magistrate Judge Wang:

        We represent the defendants in the above-referenced employment discrimination matter.
We are writing to jointly request with plaintiff’s counsel, Gregory Kirschenbaum, of Phillips &
Associates, that the initial case management conference scheduled for November 20, 2019 be
adjourned. The parties previously requested an adjournment of the initial case management
conference, which the Court granted. The parties are requesting that the conference be rescheduled
for either January 15 or January 22, 2020.

        Per the Court’s October 15, 2019 order, this action has been referred for mandatory
mediation. The parties have received available dates from the appointed mediator and have agreed
to schedule the matter for mediation on January 8, 2020. The parties have advised the Southern
District’s Mediation Office and the appointed mediator of this agreed-upon date and await
confirmation of its scheduling.

       We are available at the Court’s convenience to respond to any questions or comments
regarding the adjournment request in this letter motion.

                                                                  Respectfully submitted,
   Application Granted. A rescheduled conference will be
   held on January 15, 2020 at 10:30 a.m.                         Kissel Hirsch & Wilmer LLP

   SO ORDERED.
                                                                  Frederick J. Wilmer


   ___________________________
   Ona T. Wang           11/14/2019
   U.S. Magistrate Judge
